FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 28, 2021

                                      No. 04-21-00133-CV

                     IN THE INTEREST OF I.P.S., E.E.S., CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-01363
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
        This appeal is from an order terminating appellant’s parental rights to her children.
Appellant’s brief was due on May 24, 2021 but was not filed. A review of the final order
appealed shows that the trial court ordered appellant’s trial counsel be relieved of all duties upon
entry of the order. The trial court clerk’s record does not include an order appointing appellate
counsel for appellant, and a deputy clerk of our court confirmed the absence of such an order
with the trial court clerk. Therefore, we ABATE this case to the trial court and ORDER the trial
court to appoint appellate counsel for appellant, C.P. Because of the time constraints governing
this appeal, the trial court is ORDERED to file a supplemental clerk’s record in this court no
later than June 4, 2021, which shall include an order appointing appellate counsel for appellant,
C.P. See TEX. R. JUD. ADMIN. 6.2 (requiring an appeal of an order terminating parental rights be
brought to final disposition within 180 days of the date the notice of appeal was filed). All other
appellate filing deadlines are suspended pending further orders from this court.



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court